DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,576,261 to Barr.
Re-claim 1, Barr discloses a parking mechanism, the parking mechanism comprising: a parking gear 26 coupled to a drive shaft (see column 3 lines 39-41); a parking piston 62 (figures 5 and 6) is moved between a parking position to shift the vehicle to a parking range (figure 6) and a non-parking position to shift the vehicle to a non-parking range (figure 5), the parking piston comprises a locking groove (i.e. the recessed area between 64 and 66); a parking rod (32 as shown in figure 1) moves in conjunction with movement of the parking piston; a parking pawl 22 comprising an engagement portion engageable with the parking gear, the parking pawl 
Re-claim 2, the locking lever is rotatable in a first rotating direction to engage the first engagement portion with the locking groove (as at 70) and in a second rotating direction to engage the second engagement portion with the locking groove (as at 68), the second rotating direction being reverse to the first rotating direction, the parking mechanism further comprising: an urging spring 80 that urges the locking lever in the first rotating direction.
Re-claim 4, the parking piston comprises an inclined surface 70 where the first engagement portion is slidable while the parking piston is being moved from the non-parking position to the parking position.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,974,752 to Howard.
Howard discloses a parking mechanism, the parking mechanism comprising: a parking gear 24 coupled to a drive shaft 26; a parking piston 60/64 is moved between a parking position to shift the vehicle to a parking range (figure 3) and a non-parking position to shift the vehicle to a non-parking range (figure 2), the parking piston comprises a locking groove 88; a parking rod .
Allowable Subject Matter
Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sakamoto, Barr, Iwata, Kidokoro, Al-Regib and Kokubu each teach a parking brake mechanism.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 13, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657